      Case 2:20-cv-00543-KJM-KJN Document 7 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ALEX LEONARD AZEVEDO,                              No. 2:20-cv-0543 KJM KJN P
12                      Petitioner,
13           v.                                         ORDER
14   THE PEOPLE,
15                      Respondents.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 5, 2020, the magistrate judge filed findings and recommendations, which were

21   served on petitioner and which contained notice to petitioner that any objections to the findings

22   and recommendations were to be filed within fourteen days. Petitioner has not filed objections to

23   the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                       1
     Case 2:20-cv-00543-KJM-KJN Document 7 Filed 06/16/20 Page 2 of 2

 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed May 5, 2020, are adopted in full;
 5          2. This action is dismissed without prejudice; and
 6          3. The clerk of court close this case.
 7   DATED: June 16, 2020.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
